DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/28/2019, 6/09/2017, 3/16/2017, 2/01/2017, 11/15/2016, and 8/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
Applicant’s amendments to claims 1, 16, 67, and 75 are acknowledged.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 11/09/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.  Further, Applicant’s arguments are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends:
“As Applicant’s declarant, Victor Casas, pointed out to the Office, “[d]ue to having a compact mechanism for focusing that moves only the slide mount in the Z-direction, ‘[i]n this device, the focusing element does not need to support the weight or mechanisms of X or Y axis or of the nosepiece or optical components.’” See Casas Declaration, ¶ 8 (dated March 29, 2021).  Applicant further clarifies that it is the independence of the slide mount from other components, including the stage, optical components and light source, that provides the ability of Applicant’s device to reduce “stress placed on the motor and unnecessary movement of the device is avoided,” which is especially important in “low-resource settings, such as rural or remote areas or third-world countries, where the setting if often located at a distance from a hospital or office where a pathologist is located.” Specification at paragraph [0005]; Casas Declaration, ¶ 8.” (Remarks of 11/09/2021; pages 12-13)
The Examiner respectfully disagrees.
Dixon, paragraph [0054] discloses that when both piezo positioners (703) and (705) are extended at the same time, slide mount (401) moves up, changing the focus of the instrument.
Dixon, Fig. 7 illustrates  slide mount (401), and slide (101), wherein the focusing element of the piezoactuators is not supporting the weight or mechanisms of X or Y axis or of the nose piece or optical components.  
In Dixon, only the piezopositioners are moving in the Z-axis to adjust the focus of the microscope on the slide.

Applicant contends:
“Applicant reiterates that Dixon's dynamic tilting movement is not equivalent to the device as claimed. As noted by Victor Casas, "Dixon discloses that '[b]oth focus position and tilt are adjusted during scan to match a focal surface interpolated from 
The Examiner respectfully disagrees.
Paragraph [0054] of Dixon explicitly sets forth two distinct use cases.  When both piezo positioners 703 and 705 are extended at the same time, slide mount 401 moves up, changing the focus of the instrument. When piezo positioners 703 and 705 are extended one-at-a-time, the tilt of slide mount 401 is changed.
Dixon’s disclosure is clearly not limited solely to a tilting capability.
The Examiner notes that Dixon’s above cited teachings appear to closely correlate with paragraphs [0011], [0046], and [0047] cited from the Casas Declaration (paragraph 8) as describing a “compact, protected digital microscope where “the slide mount is positioned along a X-,Y- or Z-axis by the motorized positioning unit” and “the slide mount is the only component of the device that is movable in a Z-axis.”   

Applicant contends:
“Dixon's device, outside of requiring multiple energy consuming and complex piezoelectric extenders and corresponding electronics that separately raise opposite 
The Examiner respectfully disagrees.
See the rejection under 35 U.S.C. 112(a) below.
Applicant contends that in Dixon (prior art of record), “motorized stage 105 directly supports the piezoelectronic positioners 402, and thus are dependent upon a stage support, in contrast to the present claims” (Applicant’s Remarks of 11/09/2021; page 13).  Nowhere in the specification is a relationship of the slide and slide mount to the stage described so as to adequately convey “independent” movement as per the amended claims, particularly in the manner argued by Applicant.  Only the slide and slide mount moving in a Z-axis, and the slide and slide mount being the only component of the device movable in a Z-axis (per cited paragraphs [0045] and [0046] above) does not preclude the interpretation of a stage as in Dixon supporting the piezoactuated slide mount movable in a Z-axis considering that in Dixon, the stage does not move.  

Applicant contends:
“Applicant further notes that Dixon's motorized stage 105 allows gross movement of the motorized stage 105, slide mount 401 and slide 101, as well as the light source 110, towards the objective 120, requiring increased energy and complex motorization 
The Examiner respectfully disagrees.
Dixon, Fig. 4 illustrates an illumination source (110) beneath the stage (105), slide mount (401) and slide (101).
Dixon, Fig. 7 illustrates laser illumination source (300) distinct from the piezo positioners (703), and (705).
Note, the relevant portion of the instant claim language recites: “wherein the slide and slide mount moves independently of a stage to focus a digital optical image” and “wherein the optical component and light source do not move along a Z-axis during focusing of the digital optical device”
Dixon’s paragraph [0054] discloses that when both piezo positioners (703) and (705) are extended at the same time, slide mount (401) moves up, changing the focus of the instrument.
For movement in the Z-axis, only the piezo positioners are actuated.  When actuated simultaneously, the slide and slide mount are extended in the Z-axis, adjusting focus of the instrument.  The stage, the illumination source, and the optical components remain stationary and thus the slide and slide mount move independently of a stage.

.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the "slide and slide mount moves independently of the stage" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Nowhere in the instant specification is the term “independently” used in relation to the movement of the slide and slide mount with respect to the stage.  Accordingly, none of the drawings illustrate or are representative of “the slide and slide mount moves independently of the stage”.  Note the following recitations from the instant specification:
Paragraph [0006] recites: “In some embodiments, a computer program includes a standalone application, which is a program that is run as an independent computer process, not an add-on to an existing process, e.g., not a plug-in.”
Paragraph [0050] recites: “In some cases, the viewing computer is a computer independent of the computer network.”
Paragraph [0096] recites: “In some embodiments, a computer program includes a standalone application, which is a program that is run as an independent computer process, not an add-on to an existing process, e.g., not a plug-in.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 appears to contain citations of paragraph numbers: “[0046], [0047], [0067]” in the last line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 16-21, 67-82, and 95-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Regarding claim 1, the claim recites: 
“wherein the slide and slide mount moves independently of a stage to focus a digital optical image”
Paragraphs [0045]-[0046] of the instant specification recite: 
[0045] Described herein, in certain embodiments are computer-implemented methods of focusing a digital optical device comprising: transmitting, by a computer at a first location, a focusing instruction to a digital optical device at a second location different from the first location, the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis to focus a digital optical image; and receiving, by the computer, the focused digital optical image from the digital optical device; provided that the digital optical device moves only the slide and the slide mount in the Z-axis in response to the focusing instruction.
[0046] Further described herein is a digital optical device comprising one or more optical components and a slide mount, wherein the slide mount is the only component of the device that is movable in a Z-axis. An example of such digital optical device is shown as device 100 in FIG. 1.
Although the above cited portions recite that “the digital optical device moves only the slide and the slide mount in the Z-axis” and “wherein the slide mount is the only component of the device that is movable in a Z-axis”, these are not commensurate with the slide and slide mount moving “independently” of a stage.  More so, Applicant contends that in Dixon (prior art of record), “motorized stage 105 directly supports the piezoelectronic positioners 402, and thus are dependent upon a stage support, in contrast to the present claims” (Applicant’s Remarks of Only the slide and slide mount moving in a Z-axis, and the slide and slide mount being the only component of the device movable in a Z-axis (per cited paragraphs [0045] and [0046] above) does not preclude the interpretation of a stage as in Dixon supporting the piezoactuated slide mount movable in a Z-axis considering that in Dixon, the stage does not move.  
Looking to Fig. 1, nowhere is “a stage” referenced or enumerated in any way, and thus it is unclear what defines the positional relationship between the slide/slide mount and the stage.  Particularly, what constitutes the slide and slide mount moving “independently” of the stage as recited in amended independent claims 1, 16, 67, and 75?  
In a further point of confusion, looking to Fig. 8 of the instant specification, a microscope embodiment 800 bearing a similar resemblance to Fig. 1 appears to be illustrated with an element (808) described in the specification at paragraph [0072] as a “stage”.  Returning to Fig. 1, it would appear that the slide mount (102) moving between a first position (103) and a second position (104) is embodied as the stage element illustrated in Fig. 8.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See AriadPharms., Inc. v. EliLilly & Col., 598 F.3d 1336, 1351 (Fed. Cir. 2010). “[T]he test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art.  Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed.”  Therefore, the claims contain limitations that are clearly not commensurate with the scope of the disclosure (as the limitations cannot be found in the specification) and thus fails to comply with the written description requirement.  Thus, the non-provisional specification is not commensurate with the full scope of 
The Examiner is left with limited choice but to interpret the claims with respect to the state of the prior art, being unable to glean a clear connection between the provided instant disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh (US 20100067759 A1) (hereinafter Zeineh) in view of Dixon et al. (US 20150054921 A1) (hereinafter Dixon) in view of Ravkin (US 20070211460 A1) (hereinafter Ravkin).
Regarding claim 1, Zeineh discloses:
A computer-implemented method of focusing digital optical devices, the method comprising: 
(a) transmitting, by a computer at a first location, a focusing instruction to a digital optical device at a second location, [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Particularly, note the discussion of accomplishing the microscope stage command and focus control being facilitated by a “remote site small platform computer system.”  In this case, the “first location” being a remote site of the pathologist, and a “second location” being the laboratory where the microscope is present.]
wherein the slide mount is moved in the X-axis and Y-axis directions to an area of interest on the slide before focusing in the Z-axis; and [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
 (b) receiving, by the computer, a focused digital optical image from the digital optical device; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]
Zeineh does not appear to explicitly disclose:
the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis, wherein the slide and slide mount moves independently of a stage to focus a digital optical image, 
provided that the digital optical device moves only the slide and the slide mount in the Z-axis, and the slide and slide mount moves independently of the stage in response to the focusing instruction.
However, Dixon discloses:
the focusing instruction comprising one or more commands for the digital optical device to move a slide and a slide mount in a Z-axis, wherein the slide and slide mount moves independently of a stage to focus a digital optical image, [See Dixon, ¶ 0054 and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
provided that the digital optical device moves only the slide and the slide mount in the Z-axis, and the slide and slide mount moves independently of the stage in response to the focusing instruction, [See Dixon, ¶ 0054 and Fig. 9, it is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
and wherein the optical component and light source do not move along a Z-axis during focusing of the digital optical device. [0046], [0047], [0067] [See Dixon, ¶ 0054 and Figs. 7, 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage, optical component, or light source.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zeineh to add the teachings of Dixon in order to maintain focus according to a focus map through the use of a piezoelectric actuator mounted on a microscope stage.

wherein the digital optical device comprises a light source and an optical component, and wherein the optical component is between the light source and the slide.
However, Ravkin discloses:
wherein the digital optical device comprises a light source and an optical component, and wherein the optical component is between the light source and the slide. [See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with the application of light-shaping technologies in microscopy systems and would have understood, as evidenced by Ravkin, that in order to enable different means of shaping light for illumination of microscopic specimens, using a light-shaping diffuser would have been beneficial.  Accordingly, one of ordinary skill in the art at the time of the invention would have been motivated to include such a light shaping diffuser as taught by Ravkin in the combined teaching of Zeineh in view of Dixon in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 3, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the focusing instruction is sent via a computer network. [See Zeineh, ¶ 0006, 0034, 0036, 0040, 0041, 0044 discloses a bi-directional telecommunications network enabling telepathology/telemicroscopy.]

Regarding claim 4, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the digital optical device comprises a telemicroscope. [See Zeineh, ¶ 0021-0022, 0025-0026 discloses the use of a telemicroscopy system.] 

Regarding claim 95, Zeineh in view of Dixon in view of Ravkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the optical component comprises a light shaping diffuser and wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Claims 16-20, 67-72, 74-80, 82, and 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Dixon in view of Schmid et al. (US 20060133657 A1) (hereinafter Schmid) in view of Ravkin.
Regarding claim 16, Zeineh discloses:
A computer-implemented method of evaluating a specimen at a digital optical device comprising:
(a) receiving, by a computer at a first location, one or more micrographs of the specimen, the one or more micrographs generated by a digital optical device at a second location; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]
(b) presenting, by the computer, an interface allowing a user at the first location to define a total viewing area for the specimen; [See Zeineh, ¶ 0039 discloses a graphical user interface, and that the pathologist is able to control the remote telemicroscopy system by clicking on various commands or menus; See Zeineh, ¶ 0040 discloses a remote operator selecting any area of a mosaic for viewing.]
(c) separating, by the computer, the total viewing area into a plurality of fields of view; [See Zeineh, ¶ 0040 discloses creating a mosaic of smaller images arranged in a grid or tiled to form a complete image of the entire specimen to be examined.]
after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide. [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
Zeineh does not appear to explicitly disclose:
and wherein the digital optical device moves the slide mount in a Z-axis, wherein the slide and slide mount moves independently of the stage to focus on the specimen to generate one or more micrographs after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide.
Dixon discloses:
wherein the optical component and light source do not move along a Z-axis during focusing of the digital optical device, [See Dixon, ¶ 0054 and Figs. 7, 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage, optical component, or light source.]
and wherein the digital optical device moves the slide mount in a Z-axis, wherein the slide and slide mount moves independently of the stage to focus on the specimen to generate one or more micrographs… [See Dixon, ¶ 0054 and Fig. 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage (105).]
See Examiner’s earlier rejection of claim 1 for motivation statement.
Zeineh in view of Dixon does not appear to explicitly disclose:
and (d) transmitting, by the computer, instructions to the digital optical device, the instructions comprising one or more commands for the digital optical device to move a slide mount of the device to advance through the fields of view at a repeating time interval, 
However, Schmid discloses:
and (d) transmitting, by the computer, instructions to the digital optical device, the instructions comprising one or more commands for the digital optical device to move a slide mount of the digital optical device independently from a stage to advance through the fields of view at a repeating time interval, [See Schmid, ¶ 0074, 0080, 0085, 0086, 0090 discloses continuously moving a microscope stage, and continuously grabbing images via a digital camera at selected regular time intervals; See Schmid, ¶ 0032, 0034 discloses the microscopy system being operated remotely.]
In the above citations and throughout the reference as a whole, Zeineh discloses using a telemicroscopy system to allow a pathologist to remotely review and analyze samples on a microscope.  As cited above, Zeineh teaches receiving micrographs of the specimen under examination and allowing a user to define a viewing area for the specimen. Zeineh does not elaborate on particulars regarding how the microscope stage is to be displaced in order to step through the entire field of view of the sample.
Schmid discloses noteworthy similarities to Zeineh, including the context of remote viewing and control of a pathological sample in a telemicroscopy setup.  Schmid as a whole relates to defining scan areas, directions, and routines for interactive selection of images by a telemicroscopy user.
It would have been obvious to the person having ordinary skill in the art to modify the invention disclosed by Zeineh in view of Dixon to add the teachings of Schmid in order to facilitate high-throughput scanning in both automatic and interactive modes of an inspection microscope.
Zeineh in view of Dixon in view of Schmid does not appear to explicitly disclose:
wherein the digital optical device comprises a light source and an optical component, wherein the optical component comprises a light shaping diffuser, wherein the light shaping diffuser is between the light source and the specimen.
However, Ravkin discloses:
[See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 17, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 18, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the time interval is user-defined. [See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 19, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the digital optical device to move the stage to advance through the fields of view in a pattern corresponding to rows across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample.]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 20, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the digital optical device to move the stage to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 67, Zeineh discloses:
A computer-implemented system for telemicroscopy comprising: 
(a) a digital optical device comprising a slide mount having a range of positions along a X- and Y-axis defining fields of view of a specimen positioned on the slide mount; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera; See Zeineh, ¶ 0021-0022, 0026 discloses a remote site pathologist manipulating features of a microscope stage (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Further, that stage command is possible in any of an X, Y, or Z direction.]
a motor for moving the slide mount along the X- and Y-axis; [See Zeineh, ¶ 0026 discloses a motor for moving a microscope stage in X and Y directions.]
a light source; and [See Zeineh, ¶ 0026 discloses an illumination source.]
an optical component; and [See Zeineh, ¶ 0027 discloses a plurality of objective lenses, such that a specimen may be viewed at various magnifications.]
(b) a digital processing device comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the digital processing device to create a specimen evaluation application comprising: [See Zeineh, ¶ 0010, 0038 discloses a processor with a memory embodied and executable instructions embodied therein.  It is within the level of ordinary skill to understand a processor to be embodied with an operating system.]
1) a software module receiving one or more micrographs of the specimen, the one or more micrographs generated by the digital optical device; [See Zeineh, ¶ 0021, 0032, 0033 discloses a video camera optically coupled to the microscope to capture diagnostic-quality images, and the video camera is preferably a digital camera.]
[See Zeineh, ¶ 0039 discloses a graphical user interface, and that the pathologist is able to control the remote telemicroscopy system by clicking on various commands or menus; See Zeineh, ¶ 0040 discloses a remote operator selecting any area of a mosaic for viewing.]
3) a software module separating the total viewing area into a plurality of fields of view; and [See Zeineh, ¶ 0040 discloses creating a mosaic of smaller images arranged in a grid or tiled to form a complete image of the entire specimen to be examined.]
wherein the digital optical device is located at a first location and the digital processing device and user are located at a second location; [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.  Particularly, note the discussion of accomplishing the microscope stage command and focus control being facilitated by a “remote site small platform computer system.”  
wherein the digital optical device and digital processing device send and receive information over a telecommunication network; and [See Zeineh, ¶ 0006, 0034, 0036, 0040, 0041, 0044 discloses a bi-directional telecommunications network enabling telepathology/telemicroscopy.]
after the digital optical device moves the slide mount in the X-axis and Y-axis directions to an area of interest on the slide. [See Zeineh, ¶ 0022 discloses that remote microscopy is enabled whereby motion control of a microscope stage in X-Y directions, as well as focus control of the stage is performed by issuing an appropriate control command to a remote site computer system.  Particularly, that following each X and/or Y translational movement of the microscope stage, the resulting tissue sample image is transmitted to the pathologist's remote site, where it is displayed on a high resolution monitor. The pathologist is, thus, able to manipulate and view a tissue sample as if the microscope containing the specimen were directly in front of him.  Zeineh, ¶ 0044-0045 discloses translating a stage in X or Y directions in order to alter a relative-Y position of the camera with respect to the stage.  Although not explicitly recited in Zeineh as performing focusing “after” an X-Y axis movement, it is within the level of ordinary skill to understand that if the microscope were directly in front of the pathologist as recited by Zeineh, a focusing operation would naturally occur after the pathologist has aligned the camera with a position of a specimen section.]
Zeineh does not appear to explicitly disclose:
wherein the digital optical device moves the slide mount in a Z-axis, wherein the slide mount moves independently of a stage to focus on the specimen to generate one or more micrographs 
Dixon discloses:
wherein the digital optical device moves the slide mount in a Z-axis, wherein the slide mount moves independently of a stage to focus on the specimen to generate one or more micrographs. [See Dixon, ¶ 0054 and Figs. 7, 9, which discloses a microscope slide mounted on a slide mount which is supported on a left side and right side by piezo positioners.  It is explicitly recited that “when both piezo positioners are extended at the same time, (the) slide mount moves up, changing the focus of the instrument. (emphasis added)  Thus, the piezo positioners of Dixon clearly are able to change the focus in a Z-direction by moving only the slide mount and slide (401) and (101) respectively, and not a stage, optical component, or light source.]
See Examiner’s previous rejection of claim 1 for motivation statement.

4) a software module instructing the motor to move the slide mount to advance through the fields of view at a repeating time interval;
Schmid discloses:
4) a software module instructing the motor to move the slide mount to advance through the fields of view at a repeating time interval; [See Schmid, ¶ 0074, 0080, 0085, 0086, 0090 discloses continuously moving a microscope stage, and continuously grabbing images via a digital camera at selected regular time intervals; See Schmid, ¶ 0032, 0034 discloses the microscopy system being operated remotely.]
See Examiner’s previous rejection of claim 16 for motivation statement.
Zeineh in view of Dixon in view of Schmid does not appear to explicitly disclose:
wherein the optical component comprises a light shaping diffuser, and wherein the light shaping diffuser is between the light source and the specimen;
Ravkin discloses:
wherein the optical component comprises a light shaping diffuser, and wherein the light shaping diffuser is between the light source and the specimen; [See Ravkin, Fig. 8 illustrates a light source (40), and an optical component (31); See Ravkin, Fig. 2 illustrates an overall microscope inspection system with condenser (3), and slide (111).  See Ravkin, ¶ 0075 discloses a light-shaping diffuser element per Fig. 8.  Given the views shown in Figs. 2 and 8, it is clear that the light-shaping diffuser (31) is between the light source (40), and slide (111).]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 68, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 69, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light source comprises a LED light [See Ravkin, ¶ 0029-0030 discloses the illumination light source as an LED.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 70, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
[See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 71, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to rows across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 72, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 74, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a straight line between two user defined points. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for straight-line scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 75, this claim recites analogous limitations to claim 67 in the form of “Non-transitory computer-readable storage media” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 75 recites the following limitations which are not explicitly found from claim 67, but are addressed as follows: 
Zeineh discloses:
[See Zeineh, ¶ 0012 discloses a processor that executes instructions, causing a processor to remotely control a microscope system.]

Regarding claim 76, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
wherein the second location is different from the first location. [See Zeineh, ¶ 0021-0022 discloses a remote site pathologist manipulating features of a microscope (containing samples mounted on glass slides) as though the pathologist were present at a laboratory site.]

Regarding claim 77, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light source comprises a LED light. [See Ravkin, ¶ 0019-0020 discloses the use of light-shaping diffusers; See Ravkin, ¶ 0029-0030 discloses the illumination light source as an LED.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 78, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the time interval is user-defined. [See Schmid, ¶ 0074, 0080 discloses that the time intervals (and matching microscope stage movement speed) is chosen/defined]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 79, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to rows across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 80, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Schmid discloses:
wherein the instructions comprise one or more commands for the motor to move the slide mount to advance through the fields of view in a pattern corresponding to columns across the total viewing area. [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for vertical scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 82, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Zeineh discloses:
the system adjusts its speed to display all frames from one point to the other during travel. [See Zeineh, ¶ 0061 discloses adaptively delivering image detail in inverse proportionality to sample stage movement speed.  Hence, the image quality is able to be adapted as well as the stage movement speed.]
Schmid discloses:
wherein the travel is a user-defined straight line, and [See Schmid, Fig. 10 illustrates the scanning being in rows defined along an x-axis direction, wherein element 1000 defines the total viewing area of the wafer or sample; See Schmid, ¶ 0080 discloses that scanned bands can be in either a unidirectional or a bi-directional pattern.  Hence, the horizontal scans as depicted in Fig. 10 pertain to an exemplary illustration – this is not meant to exclusively limit to such a pattern, as a broader interpretation in view of paragraph 0080 allows for straight-line scanning as well (see: “unidirectional”).]
See Examiner’s earlier rejection of claim 16 for motivation statement.

Regarding claim 96, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 97, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Regarding claim 98, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim.
Ravkin discloses:
wherein the light shaping diffuser is a holographic light shaping diffuser. [See Ravkin, ¶ 0020, 0031discloses the use of light-shaping means, including light shaping diffusers; See Ravkin, ¶ 0091 discloses the use of holographic light-shaping diffusers; See Ravkin, Fig. 8 element 31 illustrates a light-shaping diffuser element.]
See Examiner’s earlier rejection of claim 1 for motivation statement.

Claims 21, 73, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Zeineh in view of Dixon in view of Schmid in view of Ravkin in view of Yamamoto (US 20120327211 A1) (hereinafter Yamamoto).
Regarding claim 21, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Zeineh in view of Dixon in view of Schmid in view of Ravkin does not appear to explicitly disclose:
wherein the method further comprises automatically determining the area of a total of tissue detected in the specimen. 
However, Yamamoto discloses:
wherein the method further comprises automatically determining the area of a total of tissue detected in the specimen. [See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
It would have been obvious to the person having ordinary skill in the art to modify the invention disclosed by Zeineh in view of Dixon in view of Schmid in view of Ravkin to add the teachings of Yamamoto in order to determine an in-focus position of a camera by automatically extracting and determining a specimen area on a slide.

Regarding claim 73, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 67, and is analyzed as previously discussed with respect to that claim.
Yamamoto discloses:
wherein the application further comprises a software module automatically determining the area of a total of tissue detected in the specimen. [See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
See Examiner’s earlier rejection of claim 21 for motivation statement.

Regarding claim 81, Zeineh in view of Dixon in view of Schmid in view of Ravkin discloses all the limitations of claim 75, and is analyzed as previously discussed with respect to that claim. 
Yamamoto discloses:
wherein the application further comprises a software module automatically determining the area of a total of tissue detected in the specimen. [See Yamamoto, ¶ 0072, 0092-0094 discloses automatically extracting and determining a specimen area within a specimen search range.]
See Examiner’s earlier rejection of claim 21 for motivation statement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110090327 A1			Kenny; Kevin Bernard et al.
US 20040066960 A1			McLaren, Gina et al.
US 20110233403 A1			Own; Christopher Su-Yan et al.
US 20080176332 A1			Berns; Michael W. et al.
US 20130147939 A1			Nawata; Ryo et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486